Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to render obvious the combination of limitations “at least one boundary mesa portion at a boundary between the transistor portion and the diode portion includes a second conductivity type contact region that is at an upper surface of the semiconductor substrate, an area of the contact region at the boundary mesa portion is greater than an area of the contact region at another mesa portion, a second conductivity type collector region provided at least below the outermost contact region in a longitudinal direction different from the array direction and an inner end portion of the collector region of the diode portion is positioned at an inner position relative to an outer end portion of the accumulation region of the transistor portion” taken in combination with all other limitations of each respective independent claim. Dependent claims 2 and 5-6 inherit the above allowable subject matter and are similarly allowed.
With respect to independent claim 3, the prior art of record fails to render obvious the combination of limitations “wherein the drift region does not extend above the accumulation region, and in the longitudinal direction of the plurality of trench portions, the accumulation region is formed to extend beyond an end portion of the emitter region, a second conductivity type collector region provided at least below the outermost contact region in a longitudinal direction and an inner end portion of the collector region of the diode portion is positioned at an inner position relative to an outer end portion of the accumulation region of the transistor portion” taken in combination with all other limitations of each respective independent claim. Dependent claims 4 and 7-11 inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Takahashi et al. (US Pat# 5,977,570), Kouno (US Pub# 2017/0084610), Hara (US Pub# 2015/0228717), Gejo et al. (US Pub# 2017/0110449), Ogawa et al. (US Pub # 2017/0077217), Onozawa et al. (US Pub # 2016/0027906), Yoshikawa et al. (US Pub# 2009/0230500), Tamura et al. (US Pub# 2016/0043073), Takahashi (US Pub# 2007/0108468) and Sugimoto (US Pub# 2014/0319540).
Takahashi discloses a semiconductor device (Fig. 99) comprising, a semiconductor substrate having a first conductivity type (n) drift region (Fig. 99: 105) and a second conductivity type (p) base region (Fig. 99: 107) provided above the drift region (105), a trench portion (Fig. 99: 413) that is formed at an upper surface of the semiconductor substrate and extending in a predetermined extension direction (see Fig. 99 for the direction of the trench), and penetrates the base region (107), a first conductivity type (n) emitter region (Fig. 99: 109) having a concentration higher than that of the drift region (105) and a second conductivity type (p) contact region (111) having a concentration higher than that of the base region (107) that are formed in a region adjacent to the trench portion (413) at the upper surface of the semiconductor substrate and alternately along the extension direction (see Fig. 99) and a first conductivity type (n) accumulation region (Fig. 99: 425a) that is formed between the base region (107) and the drift region (105), wherein in the extension direction, the accumulation region (425) is formed to reach an outer position relative to an end portion of the outermost emitter region (109). It is noted that the at least (col. 5, lines 64-67 and col. 8, lines 57-60 and col.10, lines30-40) discloses where the concentration of the emitter region and the contact region which are formed on a first main surface of the semiconductor substrate is higher than that of the semiconductor substrate such as at least drift region and the base region.
Kouno discloses semiconductor device (Fig. 2) comprising: a semiconductor substrate (10) having a first conductivity type drift region (11) and a second conductivity type base region (12) provided above the drift region (11), a transistor portion (1a) formed in the semiconductor substrate (10) and a diode portion (1b) formed adjacent to the transistor portion (1a) and in the semiconductor substrate (10), wherein in the transistor portion (1a) and the diode portion (1b): a plurality of trench portions (13) each arrayed along a predetermined array direction; and a plurality of mesa portions (between each trench) formed between respective trench portions (13) are formed, an area of a contact region (N+), among the plurality of trench portions (13), at least one trench portion provided adjacent to a trench portion adjacent to the boundary mesa portion and, the transistor portion (1a) and the diode portion (1b) further have: a second conductivity type collector region (21) provided at least below the outermost contact region (N+) in a longitudinal direction different from the array direction.
Hara discloses semiconductor device (Fig. 5) comprising, a semiconductor substrate (12) having a first conductivity type drift region (26) and a second conductivity type base region (24) provided above the drift region (26), a transistor portion (20) formed in the semiconductor substrate (12) and a diode portion (40) formed adjacent to the transistor portion (20) and in the semiconductor substrate (12), wherein in the transistor portion (20) and the diode portion (40): a plurality of trench portions (¶0021) each arrayed along a predetermined array direction; and a plurality of mesa portions (between each trench) formed between respective trench portions (¶0021) are formed, among the plurality of trench portions (¶0021), at least one trench portion provided adjacent to a trench portion adjacent to the boundary mesa portion, the transistor portion (20) and the diode portion (40) further have: a second conductivity type collector region (44) provided at least below the outermost contact region (24) in a longitudinal direction different from the array direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896